DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received 11/09/2020.  No Claims have been canceled. Claims 1-3, 5-6 and 19 have been amended.  No new claims have been added.  Therefore, claims 1-19 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Argument
Claim Rejections - 35 USC § 101
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 
(1)  In the remarks applicant argues that the previous Office action’s interpretation of the claims as being directed toward a sales activity and therefore found in the abstract category of Methods of Organizing human activity is an unreasonable interpretation of the claim(s) that literally ignores and gives no patentable weight to numerous generate, through a continuous public offering, a second number of the investment shares data structure records of the closed-end investment vehicle data structure, wherein the second number of the investment shares data structure records are configured for issuance.  Applicant argues that these limitations and claim elements are ignored in the analysis.  The examiner disagrees.   The limitations include:
instantiate a closed-end investment vehicle configuration structure;
This limitations makes clear that the purpose of the following limitations is to create a financial vehicle.  A financial vehicle is an abstract concept.  The 2019 101 guidance explicitly states that concept directed toward financial transactions (i.e. creation of a financial vehicle) is abstract in the category of Methods of organizing human activity. 
The create ...investment vehicle data structure, ...determine a plurality of investment shares and net value for investment vehicle, ...determine share price of investment shares...generate investment share records of investment vehicle ... obtain a first purchase request for the investment shares ...generate first number of the investment shares ... records for a first transaction, .... obtain a second purchase request for the investment shares, ... generate, through a continuous public offering, a second number of the investment shares ... records...for issuance,... determine, ... share price of the second number of the investment shares ...,... facilitate a transaction of the second number of the investment shares ... obtain, ... a redemption request..., generate, a third number of the investment shares...for redemption.    These claim elements when considered as a whole is clearly directed toward transaction processes and facilitation.   
(2)  In the remarks the applicant makes the conclusory statement that the claimed invention is patent eligible as the claimed subject matter is similar in concepts to the patent eligibility found in DDR (e.g., modifying conventional protocol to dynamically composite a dual source webpage) and Enfish (e.g., self-referencing data base table data structure).  Applicant argues that under step 2A analysis of the previous Office action is faulty.    The examiner respectfully disagrees.  In DDR the focus of the invention was to solve a problem rooted in computer technology with a technical solution.  This is not the case of the current application.  Rather the technology recited is to perform the processes directed toward creating/issuing financial instruments, pricing and facilitating transactions/redemption of those financial instrument.   Applicant does not point out what problem rooted in technology the application is attempting to solve or what is the technical solution.  Accordingly DDR is not applicable.  With respect to Enfish, again the applicant does not point to what particular computer element is being improved upon.  Conclusory statements that the claimed limitations are analogous is not persuasive.  The rejection is maintained. 
(3)  In the remarks applicant argues that the previous Office action merely asserts that the claimed elements are abstract and conventional with faulty analysis.  Applicant argues that the previous Office Action ignores unique limitations and case law that found similar technologies subject matter eligible.   Applicant argues that the claimed elements are more technical in nature than Amdocs and Berkheimer.    This is because create a closed-end investment vehicle data structure, wherein the closed-end investment vehicle data structure is generated via SQL command to create a data structure record; .. generate, through a continuous public offering, a second number of the investment shares data structure records of the closed-end investment vehicle data structure, wherein the second number of the investment shares data structure records are configured for issuance;.. generate, via said basket redemption component, a third number of the investment shares data structure records of the closed-end investment vehicle data structure, wherein the third number of the investment share data structure records are configured to facilitate a redemption transaction for the market participant.   Applicant further points to the specification - para 0038, 00150, 
In one implementation, upon receiving a purchase request, the MEM may provide
MEM shares 204 to the user, which may in turn determine whether a redemption and/ or continuous purchase of the MEM shares is required 205 (e.g., for investment portfolio adjustment purposes). In one implementation, the user 220 may trade the MEM shares on a
secondary market, e.g., by sending a MEM trade request 206 to the public exchange 240. An
example listing of MEM trade request 206, substantially in the form of a HTTP(S) message
including XML-formatted data, is provided below:
POST /trade_request.php HTTP/1.1
Host: 192.168.23.126
Content-Type: Application/XML
Content-Length: 867
<?XML version= 0 1.0° encoding= "UTF-8°?>
<trade_request>
<session_id> HUUUS&*(DFD </session_id>
<timestamp> 2014-02-25 15:22:43</timestamp>
<user_id> JS001 </user_id>
<client_detai ls>
<client_IP>l92.168.23.126</client IP>
<client_ type>sma rtphone</client_type>
<client_model>HTC Hero</client_model>
<device_id> HTC_JS_001 </device_id>
<client_detai ls>
<exchange_id> NYSE </exchange_id>
<exchange_name> NYSE </exchange_name>
<ask>
<type> ETF </type>
<position> short </position>
<number> 30 </number>

<price>
<min> 500.00 </min>
<max> 515.00 </515>
</price>
<securities_type> healthcare </securities_type>
 </ask>
 <trade_request>

[00150] A Funds table 9191 may include fields such as, but not limited to: funds_ID, assetID,
accountID, userID, finan_instrum_ID, basket_ID, funds_title, funds_attributes_list, funds_size, funds_price, related_funds_list, funds_basket_list, and/ or the like;

The examiner respectfully disagrees.  The examiner notes that the applicant does not point to what is the analysis is not accurate.  Simple recitation of the claim language is not a convincing rebuttal.  With respect to the para 0038 and para 0150 of the specification the examiner does not agree that simple formatting data code and the recitation of a table of financial date elements is unconventional in the realm of computer technology.   The previous Office action provided evidence that SQL data formatting is known and conventional.  Applicant has not rebutted the evidence.  The rejection is maintained. 
(4)  In the remarks applicant points to the specification pointing to para 0157 highlighting:

The features and embodiments of the MEM discussed herein increase network efficiency by reducing data transfer requirements the use of more efficient data structures and mechanisms for their transfer and storage. As a consequence, more data may be transferred in less time, and latencies with regard to transactions, are also reduced. In many cases, such reduction in storage, transfer time, bandwidth requirements, latencies, etc., will reduce the capacity and structural infrastructure requirements to support the MEM's features and facilities, and in many cases reduce the costs, energy consumption/ requirements, and extend the life of MEM's underlying infrastructure; this has the added benefit of making the MEM more reliable. Similarly, many of the features and mechanisms are designed to be easier for users to use and access, thereby broadening the audience that may enjoy/ employ and exploit the feature sets of the MEM;  such ease of use also helps to increase the reliability of the MEM. In addition, the feature sets include heightened security as noted via the Cryptographic components 920, 926, 928

However, applicant fails to point where in the specification or claims what specifically of the MEM “increases network efficiency by reducing data transfer requirements”.  
(5) In the remarks applicant argues without specificity that the features recited in the claim do not exist and therefore is unconventional.  Applicant argues that these mechanisms could not be carried out by a human and most certainly are not a basic/generic computer function (i.e., conventional) as asserted in the Office Action (you will not walk into a local Office Max and obtain a PC with such a configuration), and the Office Action provides no factual determination as is required.  The examiner respectfully disagrees.  First just because you can’t buy something at a brand retail store does not mean that product is unconventional or does not exist.  That is not a valid statement.  Second the applicant is ignoring the case law recited in the 2B analysis and ignoring the publication provided.  Furthermore a broad statement that the “features” do not exist without clarification as to 
(6)  In the remarks applicant repeats the argument that the Office Action has provided no factual determination and instead impermissibly  provided a mere assertion that all claimed invention(s) are “generic computer components”, making the conclusory statement that the claimed invention(s) do show “significantly more” satisfying Step 2B. Applicant points to para 0026-0027, 0031-0032 and 0123 of the specification.  
[0026] FIGURE 1B provides an exemplary diagram illustrating aspects of basket tracking of a closed-end exchange traded-fund within embodiments of the MEM. In one implementation, Exchange-traded funds, e.g., 112a-b, or ETFs, may comprise investment companies that are legally classified as open-end companies or Unit Investment Trusts (UITs), but that differ from traditional open-end companies and UITs. For example, ETFs may not sell individual shares directly to investors and only issue their shares in large blocks (blocks of 50,000 shares, for example) that are known as "Creation Units." Investors generally may not purchase Creation Units with cash. Instead, they buy Creation Units with a basket of securities (e.g., 117). Those who purchase Creation Units are frequently institutions. Such fund structure may permit other investors to purchase individual shares (instead of Creation Units). Investors who want to sell their ETF shares have two options: (1) they can sell individual shares to other investors on the secondary market, or (2) they can sell the Creation Units back to the ETF. In addition, ETFs may generally redeem Creation Units by giving investors the securities that comprise the portfolio instead of cash. So, for 1 example, an ETF invested in the stocks contained in the Dow Jones Industrial Average (DJIA) would give a redeeming shareholder the actual securities that constitute the DJIA instead of cash. Because of the limited redeemability of ETF shares, ETFs are not considered to be-and may not call themselves-mutual funds.

[0027] In one implementation, MEM may establish a proxy instrument that facilitates managing public information about an actively managed fund, and tracking trading information of various financial instruments. For example, the proxy instrument may take a form as a tracking basket 117, that tracks trading information of various financial instruments. In one embodiment, the MEM may facilitate creation of the portfolio that may have confidentiality issues and require non-disclosure of its constituent makeup and changes.  In one implementation, when the portfolio is subject to any changes due to trades executed on its constituents, e.g., whether the portfolio is and/ or comprises an ETF, a mutual fund, and/ or the like, there may be a delta that reflects changes from its previous state 112a as compared to its current state 112b. Such delta may occur on a daily, weekly, monthly, yearly, random, etc. basis. In one implementation, the MEM may analyze the delta to select an ETF  to act as a proxy for that delta.


[0031] The proxy basket facilities of the MEM have a number of example advantages in that it arms the market makers with enough information about portfolios so as to avoid surprises and assists with their ability to arbitrage. And yet, it balances this with asset managers needs to protect existing shareholders by not revealing proprietary research through disclosure of real-time holdings.

[0032] FIGURE 2 provides an exemplary datagraph illustrating data flows between the MEM server and various affiliated entities for managing a closed-end exchange-traded fund within embodiments of the MEM. Within various embodiments, a user (e.g., a market participant, etc.) 220 operating a user device 230 (e.g., a Smartphone, a cellular phone, a laptop computer, a personal digital assistant, a desktop computer, a workstation, etc.), a MEM server 210, an asset owner 250, an exchange (e.g., a public exchange, etc.) 240, a MEM database(s) 219, and/ or the like, may interact via a communication network for managing a closed-end exchange-traded fund and facilitating trading transactions within embodiments of the MEM.

Para 0031 is directed toward the advantages of basket facilities (i.e. management of assets) to protect shareholders by not revealing their research and para 0032 discloses the computer operating devices (well known generic devices) that the server exchanges data with.  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


According to case law transferring data between device without significantly more is not unconventional.  Accordingly para 0031-0032 do not support applicant’s position. 
[00123] The memory 929 may contain a collection of program and/ or database components and/or data such as, but not limited to: operating system component(s) 915 (operating system); information server component(s) 916 (information server); user interface component(s) 917 (user interface); Web browser component(s) 918 (Web browser);  database(s) 919; mail server component(s) 921; mail client component(s) 922; cryptographic server component(s) 920 (cryptographic server); the MEM component(s) 935; and/ or the like (i.e., collectively a component collection). These components may be stored and accessed from the storage devices and/ or from storage devices accessible through an interface bus. Although non-conventional program components such as those in the component collection, typically, are stored in a local storage device 914, they may also be loaded and/ or stored in memory such as: peripheral devices, RAM, remote storage facilities through a communications network, ROM, various forms of memory, and/ or the like.

Para 0123 discloses various computer and software elements that as known in the field of endeavor.  The disclosure attempts to label operating systems, information servers, user interface components, web browsers, databases, mail server components, cryptographic servers, that can be stored and/or accessed from storage devices accessible via a user interface as unconventional.  However, these computer elements are commonly available in business computing environments that deal in transaction.  Accordingly the listing of computer elements of para 0123 of the specification is not sufficient.  
As evidence that such elements are well known and conventional, the examiner provides US Pub No. 20140304505 A1 by Dawson; US 20050160095 A1 by Dick et al; US 20040255137 A1 by Ying; US 6460141 B1 by Olden  The rejection is maintained. 
(7)  In the remarks applicant argues that the analysis for patent must consider the machine-or-transformation test of Wilski as evidence of “significantiy more” where these additional elements integrate into the following practical applications
Applicant points to para 0018 of the specification.
[0018] The Multichannel Exchange Mechanism Apparatuses, Methods and Systems (hereinafter "MEM") transforms user share purchase, redemption request inputs, via MEM components ( e.g., Basket Creation, Basket Redemption, Share issuance, NA V Calculation,  Share Calculation, Order Execution, CTF Structure Initiation, Pricing Discovery, Tighten Spread, Master-Feeder, etc., etc.), into closed-end fund share transaction records outputs.  The MEM components, in various embodiments, implement MEM components, in various embodiments, implement advantageous features as set » forth below.

Para 0018 does not discloses a transformation or a machine, but instead recite the financial elements that are implemented upon by the computing device.  

The examiner disagrees that the application of the Machine- or-transformation test of Wilski  is a must.  This test has been incorporated in the step 2A prong 2 101 2019 USPTO guidance. 
The claim limitations were analyzed under the step 2A prong 2 analysis.  The rejection is maintained. 
(8) In the remarks applicant argues that the specification and claim provide a unique specific machine pointing to FIG. 9.  The examiner respectfully disagrees.   
According to MPEP 2106.05 (b); One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).   Although the specification recites that the computer environment include a plurality of modules, as discussed above in argument (6) these elements are well known.  Looking to the claimed functions. The functions recited are conventional computer functions.  See Previous Office Action pages 11-15.  The rejection is maintained.
(9)  Applicant repeats the argument on page 40 that no evidence was provided in the previous Office action see response above.  The rejection is maintained. 
(10)  In the remarks applicant argues that the Patent Office is not at liberty to merely decree that the SQL command is conventional. This command saves a particular datastructure that the Patent Office has utterly failed to find prior art for. The command provides absolute support for bringing into existence a datastructure that is novel. The instant rejection is akin to stating that since a circuit uses conventional electricity and conventional resistors, capacitors and logic gates, therefore all circuits are somehow conventional. That is simply not the case.  The examiner disagrees with the premise of .
Claim Rejections - 35 USC § 103
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 
(1)  In the remarks applicant argues the prior art references fail to teach “create a closed-end investment vehicle data structure, wherein the closed-end investment vehicle data structure is generated via SQL command to create a data structure record...” Applicant argues that the rebuttal below mischaracterized Gastineau and does not accede to the Office Action’s definition of a data structure:
The term "data structure” is defined as formats (such as an array, file, or record) for organizing data in a computer. Although the prior art Gastineau does not utilize the term "data structure”, the prior art explicitly teaches in Gastineau teaches Col 3 lines 14-50 "portfolio management instruction computer 56 that receives instructions for execution from a portfolio manager (PM), and a database 58 that contains the current basket of securities used for creating and redeeming ETF shares.  Col 28 exchange order formats, structures” which is analogous to "data structures". The prior art explicitly teaches “Col 28 lines 15-15 wherein the prior art teaches 'securities, mutual funds, exchange-traded funds, open-end funds, closed-end fund, "Col 9 lines 45-49 (" wherein the order entry format is modified to minimize systems changes needed to accommodate price-contingent or volume contingent trades."}} Col 26 lines 27-("wide range of financial instruments, trading techniques, and trading processes maybe accommodated with changes in exchange order formats, structures, and processes with the common element being a settlement price, a trade volume, or any combination of a settlement price and a trade volume to be determined in the future.). Col 26 lines 42-83 (“execution formats and processes may be characterized by settlement terms that are determined by future trading prices, future trading volumes, future NA Y calculations, or some other variable or combination of variables that sets the trade's specifications and settlement provisions once the determining variables have been calculated,...
Applicant argues that previous Office Action fails to cite anything showing even its own uncited definition of a data structure by way of “array, file, or record”, much less, the Office Action ignores that the data structure record is “generated via SQL”. The Office Action cites to no data structures, and certainly no record data structures that are created via SQL, but it instead cites to financial structures.  The examiner disagrees that no definition was provided.  The definition was provided January 05, 2019.   With respect to the argument no record data structures are created via SQL, the examiner disagrees.  According to the computer definition a record - As a verb, to retain information, usually in a file. As a noun, a data structure that is a collection of fields (elements), each with its own name and type. Unlike an array, whose elements are accessed using an index, the elements of a record are accessed by name. A record can be accessed as a collective unit of elements. or the elements can be accessed individually. See also array, data structure, type.  Since Gastineau explicitly teaches 
With respect to the argument the Gastineau does not teach SQL commands, applicant cannot argue prior art references individually.  The rejection is maintained.
(2)  In the remarks applicant repeats the argument that Gastineau fails to mention the term “data structure” for closed end investment vehicles.  Applicant argues that there are not record for closed end data structure records.  The examiner disagrees with the premise of applicant’s argument.  Applicant is arguing the references individually.  With respect to the term “data structure”, although Gastineau does not recite the term, the prior art does recited data formatted, records formulated and stored.  These elements are analogous to data structure records based on the common meaning of the term.  Accordingly Gastineau suggest data structures created for investment vehicles and in combination the references teach the argued limitations.  The rejection is maintained.
(3)  In the remarks applicant argues Gastineau does not recite the term “data structure” in the attempt to define found even for these order/execution formats, however, such a structure is moot as it is not the claimed data structure record generated by SQL command for a closed-end investment vehicle data structure. Applicant argues that Gastineaus order/execution formats act on financial instruments per the citation but have no data structure for the data structure record generated by SQL command for a closed-end investment vehicle data structure.   Applicant argues that this is an error and may not transpose Gastineau order/execution format to somehow be the equivalent to the claimed data structure record generated by SQL command for a closed-end investment vehicle data structure. If the Examiner wishes to take Official Notice that order/execution formats are the equivalent to data structure record generated by SQL command for a closed-end investment vehicle data structure.   The 
(4)  In the remarks applicant argues that the prior art references Gastineau, Gastineau 682 nor Bendel teach any concept of a closed-end investment vehicle data structure record.  The examiner respectfully disagrees.  The prior art Gastineau682 in combination teaches the concept of closed ended investment vehicles and teaches data structure records.  (See col 19 lines 10-21, Col 22 lines 3-27, Col 30 lines 30-40, Col 31 lines 15-39).  The prior art Gastineau further provides illustrations of tables of data.   Data configured in a table is a data structure.  The rejection is maintained. 
(5)  In the remarks applicant argues that the prior art Bendel does not teach closed end investment vehicle data generated via SQL command to create a data structures. The examiner respectfully disagrees.  The prior art teaches that financial instruments can include closed end mutual funds. The prior art teaches in 
Col 9 
Indeed, a module and/or a program of executable code may be a single instruction, or many instructions, and may even be distributed over several different code segments, among different programs, and across several memory devices. Similarly, operational data may be identified and illustrated herein within modules, and may be embodied in any suitable form and organized within any suitable type of data structure. The operational data may be collected as a single data set, or may be distributed over different locations including over different storage devices, and may exist, at least partially, merely as electronic signals on a system or network.

Col 10:
Similarly, the software elements of the present disclosure may be implemented with any programming or scripting 35 language such as C, C++, Java, COBOL, assembler, PERL, Visual Basic, SQL Stored Procedures, AJAX, extensible markup language (XML), with the various algorithms being implemented with any combination of data structures,

Therefore, the prior art Bendal explicitly teaches utilizing SQL language implemented with any combination of data structures.  Since the prior art teaches that SQL command language can be implemented with any combination of data structures and teaches in Col 8 that purpose of the publication is “the generation and transfer of paper stock certificates as part of the computer based method of the present disclosure.” And teaches paper stock certificates can include as recited in col 14 “An investor may also purchase or sell exchange-traded shares on the secondary market through a broker. The exchange-traded shares may be issued by an open-end mutual fund, a closed-end mutual fund, or a unit investment trust”  The prior art teaches the argued limitations.   The rejection is maintained. 
Claim Rejections - 35 USC § 112
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 
(1)  In the remarks applicant argues that the means plus function of claim 4 is supported in the specification.  Specifically applicant argues that the specification discloses an embodiment in para 0023 of the MEM providing structure management that operates and manages closed end investment companies as exchanged traded funds where the means for a closed end investment company utilizing the MEM. 
The specification recites m para 0040- determine the NAV of the created closed end shares. The examiner cannot find support for the limitation “determine a plurality of investment shares for the closed-end investment data structure much less any hardware/software or combination thereof to perform the function.  Applicant also .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 1-3 and 5-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claim 1, 2, 3, 5, 6 and 19:
Claims 1, 2, 3, 5, 6 and 19 recites the limitation “investment vehicle data structure is generated via SQL command to create a singular data structure record”  The examiner is not able to find support in the original written disclosure for the generation of a singular data structure record.  Accordingly the limitation is new matter.  
Claims 7-18 depend upon claim 6 and contain the same deficiencies as discussed with respect to claim 6
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to claims 1
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include an apparatus, as in independent Claim 1. Such apparatus fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) functions which include instantiate …investment vehicle…; create…data structure; determine …value…; determine…price…generating share records….obtain…purchase request…generate …investment shares…obtain…purchase request…determine…price…, facilitate …transaction, …obtain…request… generate…shares, which under its broadest reasonable interpretation, covers performance of sales activities.  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a processor at a system to preform functions (1) instantiate investment vehicle structure (2) create…investment vehicle data structure…(3) determine…plurality of shares and values…(4)  determine …price…(5) generate…shares …records…(6)  obtain purchase request (7) generate shares records  (8)  obtain purchase request (9)  determine price (10) facilitate 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of performing a transaction by obtaining a purchase request, determining values/price, creating share records and facilitating a transactions.  To be directed toward obtaining a transaction request for 
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to facilitate a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
----are some of the most basic functions of a computer. All of these computer elements are generic, routine and conventional. Taking the claim elements separately, the function performed by the processor at each step of the process is purely conventional. Using a processor to perform a transaction process with conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “instantiate, create, determine, generate, obtain and facilitate ' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. 
Finally, the claims in the instant application do not constitute significantly more also because they are simply an attempt to apply the well-known, routine and conventional steps to a conventional, not a particular technological environment (see Enfish (2016)), specifically: a computer system that encompasses general purpose hardware and software modules, and industry standard data structure (i.e.closed-end investment vehicle data structure is generated via SQL command to create a data structure record’) The use of SQL commands as recited in the claims and discussed in the specification, to create a data structure record is not an inventive concept that goes beyond well-understood, routine and conventional computer processes. The specification recites the SQL command as a code for accessing and inserting records in a database (see para 0038, para 0166). Nowhere does the specification recite any process as it relates to the invention directed toward creating, pricing and selling a financial instrument that correlates with the use of SQL commands to select, access and insert records that can be found to be beyond the industry 
In reference to Claim 2
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include an apparatus, as in independent Claim 2. Such apparatus fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without
significantly more. The claim(s) recite(s) functions which include instantiate …investment vehicle…; create…data structure; determine …value…; determine…price…generating share records….provide records…obtain…purchase request…, provide records, obtain request…generate …investment shares…determine price, and generate records, which under its broadest reasonable interpretation, covers performance of sales activities.  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a processor at a system to preform functions (1) instantiate investment vehicle structure (2) create…investment vehicle data structure…(3) determine…plurality of shares and values…(4)  determine …price…(5) generate…shares …records…(6)  obtain purchase request (7) provide records  (8)  obtain purchase request (9) generate records (10) determine price (11) generate records.  The functions (create, determine, obtain, provide and generate) are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the processor at each step of the process is purely in terms of results desired and devoid of implementation of details.  Limitation 1 is directed toward representing a contract.  Limitation 2 are directed toward a common business practice of creating financial instruments and records.  Limitations 3, 4 and 10 are directed toward comparing data, limitations 5, 7, 9 and 11 are directed toward obtaining creating records which is no more than data management which is a common business practice.    The wherein clause of limitation 7, 9 and 11 do not affect the operation of the limitations 7, 9 and 11, but instead is data for consideration in the limitation. None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial 
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made for a purchase request.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea include a memory, a processor executing instructions where the processor instantiate an investment vehicle, creates a record, determines plurality and value, determines price, generates records, obtains request, providing records by any means ----are some of the most basic functions of a computer. All of these computer elements are generic, routine and conventional. Taking the claim elements separately, the function performed by the processor at each step of the process is purely conventional. Using a processor to perform a transaction process with conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “instantiate, create, determine, generate, obtain and facilitate ' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. 
Finally, the claims in the instant application do not constitute significantly more also because they are simply an attempt to apply the well-known, routine and conventional steps to a conventional, not a particular technological environment (see Enfish (2016)), specifically: a computer system that encompasses general purpose hardware and software modules, and industry standard data structure (i.e.closed-end investment vehicle data structure is generated via SQL command to create a data structure record’) The use of SQL commands as recited in the claims and discussed in the specification, to create a data structure record is not an inventive concept that goes beyond well-understood, routine and conventional computer processes. The specification recites the SQL command as a code for accessing and inserting records in a database (see para 0038, para 0166). Nowhere does the specification recite any process as it relates to the invention directed toward creating, 
In reference to Claim 3
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include processor-readable tangible medium, as in independent Claim 3. Such mediums fall under the statutory category of manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without
significantly more. The claim(s) recite(s) functions which include instantiate …investment vehicle…; create…data structure; determine …value…; determine…price…generating share records….obtain request…provide records, obtain…purchase request…, provide records, obtain request…generate …investment shares…determine price, and generate a transaction, which under its broadest reasonable interpretation, covers performance of sales activities.  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a processor at a system to preform functions (1) instantiate investment vehicle structure (2) create…investment vehicle data structure…(3) determine…plurality of shares and values…(4)  determine …price…(5) generate…shares …records…(6)  obtain purchase request (7) provide records  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of performing a transaction by obtaining a purchase request, determining values/price, creating share records and providing records.  To be directed toward obtaining a transaction request for financial instruments, pricing and providing records and not technological operations
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made for a purchase request.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea include a processor issuable instructions to instantiate an investment vehicle, creates a record, determines plurality and value, determines price, generates records, obtains request, providing records by any means ----are some of the most basic functions of a computer. All of these computer elements are generic, routine and conventional. Taking the claim elements separately, the function performed by the processor at each step of the process is purely conventional. Using a processor to perform a transaction process with conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “instantiate, create, determine, generate, obtain and facilitate ' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. 
Finally, the claims in the instant application do not constitute significantly more also because they are simply an attempt to apply the well-known, routine and conventional steps to a conventional, not a particular technological environment (see Enfish (2016)), specifically: a computer system that encompasses general purpose hardware and software modules, and industry standard data structure (i.e.closed-end investment vehicle data structure is generated via SQL command to create a data structure record’) The use of SQL commands as recited in the claims and discussed in the specification, to create a data structure record is not an inventive concept that goes beyond well-understood, routine and conventional computer 
In reference to claim 4
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include system, as in independent Claim 4. Such systems fall under the statutory category of machine" Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without
significantly more. The claim(s) recite(s) functions which include means to generate data records, obtain request, provide records, obtain request, generate records, determine price, generate records, determine price and generate a transaction, 

STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a processor at a system to preform functions (1) instantiate investment vehicle structure (2) create…investment vehicle data structure…(3) determine…plurality of shares and values…(4)  determine …price…(5) generate…shares …records…(6)  obtain purchase request (7) provide records - (8)  obtain purchase request (9) generate records (10) determine price (11) generate a transaction.  The functions (create, determine, obtain, provide and generate) are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the processor at each step of the process is purely in terms of results desired and devoid of implementation of details.  Limitation 1 is directed toward representing a contract.  Limitation 2 are directed toward a common business practice of creating financial instruments and records.  Limitations 3, 4 and 10 are directed toward comparing data, limitations 5, 7 and 9 are directed toward obtaining creating records which is no more than data management which is a common business practice.    Limitation 11 is directed toward a transaction which is a common business practice.  The wherein clause of limitation 7, 9 and 11 do not affect the operation of the limitations 7, 9 and 11, but instead is data for consideration in the limitation. None of the 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of performing a transaction by obtaining a purchase request, determining values/price, creating share records and providing records.  To be directed toward obtaining a transaction request for financial instruments, pricing and providing records and not technological operations
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made for a purchase request.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea include in light of the specification to provide a means can be found para 0128, “User Interface, any
20 of which may be used and) provide a baseline and means of accessing and displaying information graphically to users.”  The specification does not point to any particular means to perform the recited functions claimed.  The functions of generating, obtaining, determining and creating----are some of the most basic functions of a computer. All of these computer elements are generic, routine and conventional. Taking the claim elements separately, the function performed at each step of the process is purely conventional. Using any technical means to perform a transaction process with conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “instantiate, create, determine, generate, obtain and facilitate ' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. 
Finally, the claims in the instant application do not constitute significantly more also because they are simply an attempt to apply the well-known, routine and conventional steps to a conventional, not a particular technological environment (see Enfish (2016)), specifically: means function has not been tied to any particular function or structure of the disclosure.  Therefore, any structure or programming may be 
In reference to Claim 5
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include method, as in independent Claim 4. Such systems fall under the statutory category of machine" Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without
significantly more. The claim(s) recite(s) functions which include instantiating investment vehicle structure, creating data record, determining shares and values, determining price, generating records, obtaining request, providing share records, obtaining request, generating data records, determining price, generating records, obtaining a request and generating transaction, which under its broadest reasonable interpretation, covers performance of sales activities.  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a processor at a system to preform functions (1) instantiate investment vehicle structure (2) create…investment vehicle data structure …(3) determine…plurality of shares and values…(4)  determine …price (5) generate records (6) obtain request (7)  provide records, (8) obtain request (9)   Limitation 2 are directed toward a common business practice of creating financial instruments and records.  Limitations 3, 4 and 10 are directed toward comparing data, limitations 5, 7 and 9 are directed toward obtaining creating records which is no more than data management which is a common business practice.    Limitation 11 is directed toward a transaction which is a common business practice.  The wherein clause of limitation 7, 9 and 11 do not affect the operation of the limitations 7, 9 and 11, but instead is data for consideration in the limitation. None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of performing a transaction by obtaining a purchase request, determining values/price, creating share records and providing 
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made for a purchase request.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 

In reference to claims 6-18:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include method, as in independent Claim 6 and dependent claims. Such methods fall under the statutory category of “process" Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without
significantly more. The claim(s) recite(s) functions which include instantiate …investment vehicle…; create…data structure; determine …value…; determine…price…generating share records….obtain request…provide records, obtain…purchase request…, provide records, obtain request…generate …investment shares…determine price, and generate a transaction, which under its broadest reasonable interpretation, covers performance of sales activities.  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a processor at a system to preform functions (1) instantiate investment vehicle structure (2) create…investment vehicle data structure…(3) determine…plurality of shares and values…(4)  determine …price…(5) generate…shares …records…(6)  obtain purchase request (7) provide 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of performing a transaction by obtaining a purchase request, determining values/price, creating share records and providing 
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made for a purchase request.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 7-18 these dependent claim have also been reviewed with the same analysis as independent claim 6. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 6.  Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 7-18 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claim 19:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include apparatus, as in independent Claim 19. Such systems fall under the statutory category of machine" Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a processor at a system to preform functions (1) instantiate investment vehicle structure (2) create…investment vehicle data structure…(3) determine…plurality of shares and values…(4) generate a 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of performing a transaction by obtaining a purchase request, determining values/price, creating share records and providing records.  To be directed toward obtaining a transaction request for financial instruments, pricing and providing records and not technological operations
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea include a memory, a processor executing instructions where the processor instantiate an investment vehicle, creates a record, determines plurality and performs a transaction by any technical means ----are some of the most basic functions of a computer. All of these computer elements are generic, routine and conventional. Taking the claim elements separately, the function performed by the processor at each step of the process is purely conventional. Using a processor to perform a transaction process with See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “instantiate, create, determine and generate transaction' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. 
Finally, the claims in the instant application do not constitute significantly more also because they are simply an attempt to apply the well-known, routine and conventional steps to a conventional, not a particular technological environment (see Enfish (2016)), specifically: a computer system that encompasses general purpose hardware and software modules, and industry standard data structure.  The use of a data structure for records is not an inventive concept that goes beyond well-understood, routine and conventional computer processes. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015

The claimed subject matter is patent ineligible. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “4” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In reference to Claim 4:
Claim 4 invokes mean-plus-function to perform the claimed limitation.  Claim 4 fails to clearly link or associate the disclosed structure, material or acts to the claimed function.  The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the quzd pro quo for the convenience of employing 35 U.S.C. 112, sixth paragraph, and is also supported by the requirement of 35 U.S.C: 112, second paragraph, that an invention must be particularly pointed out and distinctly claimed.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,496,531 B1 by Gastineau et al. (Gastineau), in view of US Patent No. 8,452,682 B1 by Gastineau (Gastineau 682) and further in view of US Patent No. 8,589,269 B1 by A1 by Bendel (Bendel)
In reference to Claim 1:
Gastineau teaches:
 (Currently Amended) An exchange traded fund tracking and matching apparatus ((Gastineau) in at least FIG. 1, FIG. 16; Col 40 lines 10-63), comprising:
a memory ((Gastineau) in at least FIG. 16; Col 40 lines 21-43);
a component collection in the memory ((Gastineau) in at least, including:…
a CTF [closed ended traded fund] structure initiation component ((Gastineau) in at least Col 18 lines 1-23, Col 22 lines 1-19, Col 26 lines 15-26);
a share calculation component ((Gastineau) in at least FIG. 4; wherein the prior art illustrates Share calculation; FIG. 6-7; Col 18 lines 25-65);
a share issuance component ((Gastineau) in at least FIG. 3; FIG. 9; FIG. 14; Col 14 lines 14-45, Col 21 lines 52-58, Col 22 lines 1-18, Col 37 lines 20-43)
a basket redemption component ((Gastineau) in at least FIG. 2B ref # 60; FIG. 3 ref # 100; Col 13 lines 20-60, Col 14 lines 25-55, Col 15 lines 1-28, Col 16 lines 23-65); 
a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the 
instantiate a ... investment vehicle configuration structure [format] ((Gastineau) in at least FIG. 3-4; Col 9 lines 45-49 (“wherein the order entry format is modified to minimize systems changes needed to accommodate price-contingent or volume contingent trades.”); Col 17 lines 64-Col 18, Col 22 lines 1-19, Col 26 lines 15-26, Col 26 lines 27-34 (“wide range of financial instruments, trading techniques, and trading processes may be accommodated with changes in exchange order formats, structures, and processes with the common element being a settlement price, a trade volume, or any combination of a settlement price and a trade volume to be determined in the future.), Col 26 lines 42-63 (“execution formats and processes may be characterized by settlement terms that are determined by future trading prices, future trading volumes, future NAY calculations, or some other variable or combination of variables that sets the trade's specifications and settlement provisions once the determining variables have been calculated.  … Also, other execution formats and processes applicable to the present invention will be apparent to persons skilled in the relevant arts based on the teachings contained herein”; Col 37 lines 55-Col 38 lines 1-7 (“the parties use standard order formats and procedures characteristic of exchange trading,”)
create a ... investment vehicle data structure [order] ((Gastineau) in at least FIG. 3-4; Col 17 lines 64-Col 18, Col 22 lines 1-19, Col 26 lines 15-63) wherein the ... investment vehicle data structure is generated ... to create a singular data structure record ((Gastineau) in at least Col 13 lines 20-42 wherein the prior art teaches creating orders, Col 14 lines 35-45 wherein the prior art teaches generation of orders and generation of instructions for custodian and transfer functions, Col 26 lines 27-35 wherein the prior art teaches order formats, structures and processes, Col 37 lines 60-67, Col 30 lines 25-38); …
determine, via said CTF structure initiation component ,a plurality of investment shares and a net asset value for the ... investment vehicle data structure ((Gastineau) in at least FIG. 1, FIG. 2B, FIG. 3-4; FIG. 8-9; FIG. 14; Col 2 lines 65-Col 3 lines 1-10, Col 3 lines 35-60, Col 14 lines 14-45, Col 19 lines 1-25, Col 21 lines 52-58, Col 22 lines 1-18, Col 33 lines 10-25, Col 37 lines 20-43);
determine a share price for the plurality of the investment shares based on the net asset value of the ... investment vehicle data structure ((Gastineau) in at least FIG. 1, FIG. 2B, FIG. 4; FIG. 8; Col 2 lines 65-Col 3 lines 1-10, Col 3 lines 35-60, Col 19 lines 1-25, Col 33 lines 10-25, Col 37 lines 33-42) 
generate, via said share issuance component, the plurality of investment shares data structure records of the ... investment vehicle data structure wherein the plurality investment shares data structure records are configured for issuance ((Gastineau) in at least FIG. 3; FIG. 9; FIG. 14; Col 14 lines 14-45, Col 21 lines 52-58, Col 22 lines 1-18, Col 37 lines 20-43)
obtain a first purchase request for the investment shares of the ... investment vehicle data structure from a market participant ((Gastineau) in at least FIG. 8, Col 24 lines 25-65, Col 33 lines 28-67, Col 34 lines 1-4);
generate a first transaction of a first number of the investment shares data structure records for a first transaction of the ... investment vehicle data structure to the market participant ((Gastineau) in at least FIG. 8-9, FIG. 10, Col 24 lines 25-65, Col 25 lines 1-25, Col 33 lines 49-Col 34 lines 1-17);
obtain a second purchase request for the investment shares of the ... investment vehicle data structure subsequent to the first purchase request ((Gastineau) in at least FIG. 8, Col 24 lines 25-65, Col 33 lines 28-67, Col 34 lines 1-4);
generate, … a second number of the investment shares data structure records of the ... investment vehicle data structure wherein the second number of the investment shares data structure records are configured for issuance ((Gastineau) in at least FIG. 3; FIG. 9; FIG. 14; Col 14 lines 14-45, Col 21 lines 52-58, Col 22 lines 1-18, Col 37 lines 20-43)Col 22 lines 1-15);
determine, via said share calculation component, share price of the second number of the investment shares data structure records of the ... investment vehicle data structure based on market price ((Gastineau) in at least FIG. 4; wherein the prior art illustrates Share calculation; FIG. 6-7; Col 18 lines 25-65);
facilitate a transaction of the second number of the investment shares data structure records of the ... investment data vehicle structure based on the determined share price ((Gastineau) in at least FIG. 8-9, FIG. 10, Col 24 lines 25-65, Col 25 lines 1-25, Col 33 lines 49-Col 34 lines 1-17);
obtain, via said basket redemption component, a redemption request from the market participant to redeem a third number of the investment shares of the ... investment vehicle data structure ((Gastineau) in at least FIG. 2B ref # 60; FIG. 3 ref 
generate, via said basket redemption component, a third number of the investment shares data structure records of the ... investment vehicle data structure wherein the third number of the investment share data structure records are configured to facilitate redemption transaction for the market participant ((Gastineau) in at least FIG. 2B ref # 60; FIG. 3 ref # 100; Col 13 lines 20-60, Col 14 lines 25-55, Col 15 lines 1-28, Col 16 lines 23-65).
Gastineau does not explicitly teach the term “data structure”:
data structure
wherein the closed-end investment vehicle data structure is generated via SQL command to create a singular data structure record;
a tighten spread component;
generate, through a continuous public offering
Gastineau 682 teaches and provides supporting evidence:
data structure ((Gastineau 682) in at least Col 11 lines 65-Col 12 wherein the prior art teaches data structure in table format that is generated).
Gastineau 682 is a continuation in part of Gastineau directed toward the same subject matter.  Gastineau 682 teaches the motivation of structuring data in order organize data for a plurality of purposes with respect analyzing data for trading transaction (for example to related share classes; structuring data in order to compare estimates; to outline types of transactions; to correlate investment securities to specific 
a tighten spread component ((Gastineau 682) in at least Col 35 lines 50-67, Col 40 lines 50-67; wherein the prior art explicitly teaches data structured within tables and columns of data list);
a CTF [closed ended traded fund] structure initiation component ((Gastineau 682) in at least Col 19 lines 10-20, Closed lines 22 lines 3-28, Col 30 lines 30-40, Col 31 lines 15-29) 
Gastineau 682 is a continuation in part of Gastineau directed toward the same subject matter.  Gastineau 682 teaches the motivation of tightening spread parameters in order to execute a trade as close as possible to a market close or to a specified net asset value.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau to include spread components as taught by Gastineau 682 since Gastineau 682 teaches the motivation of tightening spread parameters in order to execute a trade as close as possible to a market close or to a specified net asset value.  
Bendel teaches:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a singular data structure record  ((Bendel) in at least Col 8 lines 15-27, Col10 lines 20-46,  (“may be implemented with any programming or scripting language…SQL stored procedures … with various algorithms being implemented with any combination of data structures, objects, processes, routines or other programming elements”), 
generate, through a continuous public offering, a second number of the investment shares data structure records of the closed-end investment vehicle data structure ((Bendel) in at least abstract; Col 3 lines 39-67,  Col 4 lines 1-8, Col 5 lines 20-67, Col 6 lines 66-Col 7 lines 1-10, Col 15 lines 2-36, Col 17 lines 60-Col 18 lines 1-13)
With respect to the limitation “data structure ...generated via SQL command to create a singular data structure.  Although the prior art does not limit the data structure created, the prior art does teach single orders generated (see Col 13 lines 58-61 “the customer selecting the class of shares and inputting the quantity to be traded, the customer selecting the order type and adding any special instructions. The customer then submits the \order to the central controller”). Therefore, since a single order can be created and submitted the prior art provides teaches, suggest and makes obvious that a command to create a single order is known and would have led one of ordinary skill in the art to arrive at the claimed invention. 
The prior art teaches that SQL command language can be implemented with any combination of data structures and teaches in Col 8 that purpose of the publication is “the generation and transfer of paper stock certificates as part of the computer based method of the present disclosure.” And teaches paper stock certificates can include as 
With respect to the SQL command data structure record limitation, both Gastineau and Bendel teach data formatted for processing data in a market exchange.  Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau data formatting and storage algorithms to include SQL storage procedures and algorithms as taught by Bendel since Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,452,682 B1 by Gastineau et al. (Gastineau 682), and further in view of US Patent No. 8,589,29 B1 by A1 by Bendel (Bendel)
In reference to Claim 2:
Gastineau 682 teaches:
(Previously Presented) A non-transparent investment vehicle management apparatus ((Gastineau 682) in at least FIG. 1; FIG. 17; Col 51 lines 63-Col 52 lines 1-25, Col 53 lines 1-32), comprising:
a processor ((Gastineau 682) in at least FIG. 1; FIG. 17; Col 51 lines 63-Col 52 lines 1-25); and
a memory disposed in communication with the processor and storing processor issuable instructions ((Gastineau682) in at least Col 52 lines 7-25, Col 52 lines 62-67) to:
instantiate a closed-end investment vehicle configuration structure  [formatted order] ((Gastineau) in at least FIG. 1; FIG. 3-4; Col 5 lines 39-64, Col 7 lines 13-44, lines 47-67, Col 9 lines 45-49 (“wherein the order entry format is modified to minimize systems changes needed to accommodate price-contingent or volume contingent trades.”); Col 17 lines 64-Col 18, Col 19 lines 10-21, Col 22 lines 1-28, Col 26 lines 15-26, Col 26 lines 27-34 (“wide range of financial instruments, trading techniques, and trading processes may be accommodated with changes in exchange order formats, structures, and processes with the common element being a settlement price, a trade volume, or any combination of a settlement price and a trade volume to be determined in the future.), Col 26 lines 42-63 (“execution formats and processes may be characterized by settlement terms that are determined by future trading prices, future trading volumes, future NAY calculations, or some other variable or combination of variables that sets the trade's specifications and settlement provisions once the determining variables have been calculated.  … Also, other execution formats and processes applicable to the present invention will be apparent to persons skilled in the relevant arts based on the teachings contained herein”; Col 30 lines  30-40, Col 31 lines 15-29, Col 37 lines 55-Col 38 lines 1-7 (“the parties use standard order formats and procedures characteristic of exchange trading,”);
create a closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 3. Col 6 lines 61-Col 7, Col 19 lines 10-21, Col 22 lines 3-28, Col 30 lines 30-40, Col 31 lines 15-29) wherein the closed-end investment vehicle data structure is generated ... to create a singular data structure record ((Gastineau682) in at least Col 13 lines 20-42 wherein the prior art teaches creating orders, Col 14 lines 35-45 wherein the prior art teaches generation of orders and generation of instructions for custodian and transfer functions, Col 26 lines 27-35 wherein the prior art teaches order formats, structures and processes, Col 37 lines 60-67, Col 30 lines 25-38)
determine a plurality of investment shares for the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 1, FIG. 3-4; Col 5 lines 65-Col 6 lines 1-19, Col 10 lines 62-Col 11 lines 1-35);
determine a share price for the plurality of the investment shares ((Gastineau682) in at least FIG. 8; Col 6 lines 61-67, Col 7 lines 1-20, Col 14 lines 63-67, Col 15 lines 1-13, Col 15 lines 48-67, Col 24 lines 19-28, Col 28 lines 61-Col 29 lines 1-52);
generate, through an initial public offering, the plurality of investment shares data structure records of the closed-end investment vehicle data structure wherein the plurality investment shares data structure records are configured for issuance ((Gastineau682) in at least FIG. 4; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38);
obtain a first purchase request for the investment shares of the closed-end investment vehicle data structure from a market participant ((Gastineau682) in at FIG. 10-11; Col 26 lines 15-58, Col 27 lines 48-67)
provide a first number of the investment shares data structure records of the closed-end investment vehicle data structure, wherein first number of the investment shares data structure records are configured for delivery to the market participant ((Gastineau682) in at least Col 23 lines 65-Col 24 lines 1-17);
obtain a second purchase request for the investment shares of the closed-end investment vehicle data structure subsequent to the first purchase request ((Gastineau682) in at FIG. 10-11; Col 26 lines 15-58, Col 27 lines 48-67);
generate, …, a second number of the investment shares data structure records of the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 4; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38);
determine share price of the second number of the investment shares data structure records of the closed-end investment vehicle data structure based on market price ((Gastineau682) in at least FIG. 8; Col 6 lines 61-67, Col 7 lines 1-20, Col 14 lines 63-67, Col 15 lines 1-13, Col 15 lines 48-67, Col 24 lines 19-28, Col 28 lines 61-Col 29 lines 1-52); and
generate a transaction of the second number of the investment shares data structure records of the closed-end investment vehicle data structure based on the determined share price, wherein the second number of the investment share data structure records are configured to facilitate a transaction. ((Gastineau682) in at least FIG. 10; Col 26 lines 15-67, Col 27 lines 1-47)
With respect to the term “data structure”, the prior art Gastineau 682 teaches in at least Col 11 lines 65-Col 12, Col 18, Col 22 lines 28-Col 23 lines 1-30, Col 25, Col 30, Col 38-41, Col 44-45, Col 47-48). 
Gastineau 682 teaches structuring data in order organize data for a plurality of purposes with respect analyzing data for trading transaction (for example to related share classes; structuring data in order to compare estimates; to outline types of transactions; to correlate investment securities to specific symbols of the security; …see in at least Col 11 lines 65-Col 12, Col 18, Col 22 lines 28-Col 23 lines 1-30, Col 25, Col 30, Col 38-41, Col 44-45, Col 47-48).
Gastineau682 does not explicitly teach:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a singular data structure record
issue, through a continuous public offering
Bendel teaches:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a singular data structure record  ((Bendel) in at least Col 8 lines 15-27, Col10 lines 20-46,  (“may be implemented with any programming or scripting language…SQL stored procedures … with various algorithms being implemented with any combination of data structures, objects, processes, routines or other programming elements”), 
generate, through a continuous public offering, a second number of the investment shares data structure records of the closed-end investment vehicle data structure ((Bendel) in at least abstract; Col 3 lines 39-67,  Col 4 lines 1-8, Col 5 lines 20-67, Col 6 lines 66-Col 7 lines 1-10, Col 15 lines 2-36, Col 17 lines 60-Col 18 lines 1-13)
With respect to the limitation “data structure ...generated via SQL command to create a singular data structure.  Although the prior art does not limit the data structure created, the prior art does teach single orders generated (see Col 13 lines 58-61 “the customer selecting the class of shares and inputting the quantity to be traded, the customer selecting the order type and adding any special instructions. The customer then submits the \order to the central controller”). Therefore, since a single order can be created and submitted the prior art provides teaches, suggest and makes obvious that a command to create a single order is known and would have led one of ordinary skill in the art to arrive at the claimed invention. 
The prior art teaches that SQL command language can be implemented with any combination of data structures and teaches in Col 8 that purpose of the publication is “the generation and transfer of paper stock certificates as part of the computer based 
With respect to the SQL command data structure record limitation, both Gastineau and Bendel teach data formatted for processing data in a market exchange.  Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau data formatting and storage algorithms to include SQL storage procedures and algorithms as taught by Bendel since Bendel teaches the motivation that there are a multiple of circuit and memory components, processing .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,452,682 B1 by Gastineau et al. (Gastineau 682), and further in view of US Patent No. 8,589,269 B1 by Bendel (Bendel)
In reference to Claim 3:
Gastineau 682 teaches:
(Currently Amended) A processor-readable tangible medium storing processor-issuable non-transparent investment vehicle management instructions ((Gastineau682) in at least Col 52 lines 7-67) to:
instantiate a closed-end investment vehicle configuration structure [format] ((Gastineau) in at least FIG. 1; FIG. 3-4; Col 5 lines 39-64, Col 7 lines 13-44, lines 47-67, Col 9 lines 45-49 (“wherein the order entry format is modified to minimize systems changes needed to accommodate price-contingent or volume contingent trades.”); Col 17 lines 64-Col 18, Col 19 lines 10-21, Col 22 lines 1-28, Col 26 lines 15-26, Col 26 lines 27-34 (“wide range of financial instruments, trading techniques, and trading processes may be accommodated with changes in exchange order formats, structures, and processes with the common element being a settlement price, a trade volume, or any combination of a settlement price and a trade volume to be determined in the future.), Col 26 lines 42-63 (“execution formats and processes may be characterized by settlement terms that are determined by future trading prices, future trading volumes, future NAY calculations, or some other variable or combination of variables that sets the trade's specifications and settlement provisions once the determining variables have been calculated.  … Also, other execution formats and processes applicable to the present invention will be apparent to persons skilled in the relevant arts based on the teachings contained herein”; Col 30 lines  30-40, Col 31 lines 15-29, Col 37 lines 55-Col 38 lines 1-7 (“the parties use standard order formats and procedures characteristic of exchange trading,”);
create a closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 3. Col 6 lines 61-Col 7, Col 19 lines 10-21, Col 22 lines 3-28, Col 30 lines 30-40, Col 31 lines 15-29) wherein the closed-end investment vehicle data structure is generated ... to create a singular data structure record ((Gastineau682) in at least Col 13 lines 20-42 wherein the prior art teaches creating orders, Col 14 lines 35-45 wherein the prior art teaches generation of orders and generation of instructions for custodian and transfer functions, Col 26 lines 27-35 wherein the prior art teaches order formats, structures and processes, Col 37 lines 60-67, Col 30 lines 25-38);
determine a plurality of investment shares for the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 1, FIG. 3-4; Col 5 lines 65-Col 6 lines 1-19, Col 10 lines 62-Col 11 lines 1-35);
determine a share price for the plurality of the investment shares ((Gastineau682) in at least FIG. 8; Col 6 lines 61-67, Col 7 lines 1-20, Col 14 lines 63-67, Col 15 lines 1-13, Col 15 lines 48-67, Col 24 lines 19-28, Col 28 lines 61-Col 29 lines 1-52);
generate, through an initial public offering, the plurality of investment shares data structure records of the closed-end investment vehicle data structure wherein the plurality investment shares data structure records are configured for issuance ((Gastineau682) in at least FIG. 4; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38);
obtain a first purchase request for the investment shares of the closed-end investment vehicle data structure from a market participant ((Gastineau682) in at FIG. 10-11; Col 26 lines 15-58, Col 27 lines 48-67);
provide a first number of the investment shares data structure records of the closed-end investment vehicle data structure, wherein first number of the investment shares data structure records are configured for delivery to the market participant ((Gastineau682) in at least Col 23 lines 65-Col 24 lines 1-17);
obtain a second purchase request for the investment shares of the closed-end investment vehicle data structure subsequent to the first purchase request ((Gastineau682) in at FIG. 10-11; Col 26 lines 15-58, Col 27 lines 48-67);
generate, … a second number of the investment shares data structure records of the closed-end investment vehicle data structure wherein the second number of the investment shares data structure records are configured for issuance ((Gastineau682) in at least FIG. 4; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38);
determine share price of the second number of the investment shares of the closed-end investment vehicle data structure based on market price ((Gastineau682) in at 
generate a transaction of the second number of the investment shares data structure records of the closed-end investment vehicle data structure based on the determined share price wherein the second number of the investment share data structure records are configured to facilitate a transaction. ((Gastineau682) in at least FIG. 10; Col 26 lines 15-67, Col 27 lines 1-47)
Gastineau 682 teaches structuring data in order organize data for a plurality of purposes with respect analyzing data for trading transaction (for example to related share classes; structuring data in order to compare estimates; to outline types of transactions; to correlate investment securities to specific symbols of the security; …see in at least Col 11 lines 65-Col 12, Col 18, Col 22 lines 28-Col 23 lines 1-30, Col 25, Col 30, Col 38-41, Col 44-45, Col 47-48). 
Gastineau682 does not explicitly teach:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a singular data structure record
issue, through a continuous public offering
Bendel teaches:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a singular data structure record  ((Bendel) in at least Col 8 lines 15-27, Col10 lines 20-46,  (“may be implemented with any programming or scripting language…SQL stored procedures … with various algorithms being implemented with any combination of data structures, objects, processes, routines or other programming elements”), 
generate, through a continuous public offering, a second number of the investment shares data structure records of the closed-end investment vehicle data structure ((Bendel) in at least abstract; Col 3 lines 39-67,  Col 4 lines 1-8, Col 5 lines 20-67, Col 6 lines 66-Col 7 lines 1-10, Col 15 lines 2-36, Col 17 lines 60-Col 18 lines 1-13)
With respect to the limitation “data structure ...generated via SQL command to create a singular data structure.  Although the prior art does not limit the data structure created, the prior art does teach single orders generated (see Col 13 lines 58-61 “the customer selecting the class of shares and inputting the quantity to be traded, the customer selecting the order type and adding any special instructions. The customer then submits the \order to the central controller”). Therefore, since a single order can be created and submitted the prior art provides teaches, suggest and makes obvious that a command to create a single order is known and would have led one of ordinary skill in the art to arrive at the claimed invention. 
The prior art teaches that SQL command language can be implemented with any combination of data structures and teaches in Col 8 that purpose of the publication is “the generation and transfer of paper stock certificates as part of the computer based method of the present disclosure.” And teaches paper stock certificates can include as recited in col 14 “An investor may also purchase or sell exchange-traded shares on the secondary market through a broker. The exchange-traded shares may be issued by an open-end mutual fund, a closed-end mutual fund, or a unit investment trust” Both Gastineau682 and Bendel teach creating and redeeming closed-end trading investment 
With respect to the SQL command data structure record limitation, both Gastineau682 and Bendel teach data formatted for processing data in a market exchange.  Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau682 data formatting and storage algorithms to include SQL storage procedures and algorithms as taught by Bendel since Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,452,682 B1 by Gastineau et al. (Gastineau 682), and further in view of US Patent No. 8,589,269 B1 by Bendel (Bendel)
In reference to Claim 4:
Gastineau 682 teaches:
(Previously Presented)  A non-transparent investment vehicle management system ((Gastineau 682) in at least FIG. 1; FIG. 17; Col 51 lines 63-Col 52 lines 1-25, Col 53 lines 1-32), comprising: 
means to instantiate a closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 1; Col 5 lines 39-64, Col 7 lines 13-44, lines 47-67, Col 19 lines 10-21, Col 22 lines 3-28, Col 30 lines 30-40, Col 31 lines 15-29);
means to create a closed-end investment vehicle in compliance of regulatory registration requirement ((Gastineau682) in at least FIG. 3. Col 6 lines 61-Col 7, Col 19 lines 10-21, Col 22 lines 3-28, Col 30 lines 30-40, Col 31 lines 15-29);
 means to determine a plurality of investment shares for the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 1, FIG. 3-4; Col 5 lines 65-Col 6 lines 1-19, Col 10 lines 62-Col 11 lines 1-35);
means to determine a share price for the plurality of the investment shares ((Gastineau682) in at least FIG. 8; Col 6 lines 61-67, Col 7 lines 1-20, Col 14 lines 63-67, Col 15 lines 1-13, Col 15 lines 48-67, Col 24 lines 19-28, Col 28 lines 61-Col 29 lines 1-52);
means to generate, through an initial public offering, the plurality of investment shares data structure records of the closed-end investment vehicle data structure wherein the plurality investment shares data structure records are configured for issuance ((Gastineau682) in at least FIG. 4; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38);
means to obtain a first purchase request for the investment shares of the closed end investment vehicle data structure from a market participant ((Gastineau682) in at FIG. 10-11; Col 26 lines 15-58, Col 27 lines 48-67);
means to provide a first number of the investment shares data structure records of the closed-end investment vehicle data structure, wherein first number of the investment shares data structure records are configured for delivery to the market participant ((Gastineau682) in at least Col 23 lines 65-Col 24 lines 1-17);
means to obtain a second purchase request for the investment shares of the closed-end investment vehicle data structure subsequent to the first purchase request ((Gastineau682) in at FIG. 10-11; Col 26 lines 15-58, Col 27 lines 48-67);
means to generate, … a second number of the investment shares data structure records of the closed-end investment vehicle data structure wherein the second number of the investment shares data structure records are configured for issuance((Gastineau682) in at least FIG. 4; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38);
means to determine share price of the second number of the investment shares of the closed-end investment vehicle data structure based on market price 
means to generate a transaction of the second number of the investment shares data structure records of the closed-end investment vehicle data structure based on the determined share price wherein the second number of the investment share data structure records are configured to facilitate a transactions ((Gastineau682) in at least FIG. 10; Col 26 lines 15-67, Col 27 lines 1-47)
Gastineau 682 teaches structuring data in order organize data for a plurality of purposes with respect analyzing data for trading transaction (for example to related share classes; structuring data in order to compare estimates; to outline types of transactions; to correlate investment securities to specific symbols of the security; …see in at least Col 11 lines 65-Col 12, Col 18, Col 22 lines 28-Col 23 lines 1-30, Col 25, Col 30, Col 38-41, Col 44-45, Col 47-48). 
Gastineau682 does not explicitly teach:
generate, through a continuous public offering
Bendel teaches:
means to instantiate a closed-end investment vehicle data structure ((Bendel) in at least Col 3 lines 39-67,  Col 4 lines 1-8, Col 5 lines 20-67, Col 6 lines 66-Col 7 lines 1-10, Col 10 lines 20-46,  (“may be implemented with any programming or scripting language…SQL stored procedures … with various algorithms being implemented with any combination of data structures, objects, processes, routines or other programming elements”); Col 15 lines 2-36, Col 17 lines 60-Col 18 lines 1-13), 
means to generate, through a continuous public offering, a second number of the investment shares data structure records of the closed-end investment vehicle data structure ((Bendel) in at least abstract; Col 3 lines 39-67,  Col 4 lines 1-8, Col 5 lines 20-67, Col 6 lines 66-Col 7 lines 1-10, Col 15 lines 2-36, Col 17 lines 60-Col 18 lines 1-13)
Both Gastineau682 and Bendel teach creating and redeeming closed-end trading investment vehicles.  Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau682 to include continuous public offerings as taught by Bendel since Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  
With respect to the SQL command data structure record limitation, both Gastineau682 and Bendel teach data formatted for processing data in a market exchange.  Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,452,682 B1 by Gastineau et al. (Gastineau 682), and further in view of US Patent No. 8,589,269 B1 by Bendel (Bendel)
In reference to Claim 5:
Gastineau 682 teaches:
(Currently Amended) A processor-implemented non-transparent investment vehicle management method ((Gastineau) in at least Col 2 lines 38-41), comprising:
instantiating a closed-end investment vehicle configuration structure [format] ((Gastineau) in at least FIG. 1; FIG. 3-4; Col 5 lines 39-64, Col 7 lines 13-44, lines 47-67, Col 9 lines 45-49 (“wherein the order entry format is modified to minimize systems changes needed to accommodate price-contingent or volume contingent trades.”); Col 17 lines 64-Col 18, Col 19 lines 10-21, Col 22 lines 1-28, Col 26 lines 15-26, Col 26 lines 27-34 (“wide range of financial instruments, trading techniques, and trading processes may be accommodated with changes in exchange order formats, structures, and processes with the common element being a settlement price, a trade volume, or any combination of a settlement price and a trade volume to be determined in the future.), Col 26 lines 42-63 (“execution formats and processes may be characterized by settlement terms that are determined by future trading prices, future trading volumes, future NAY calculations, or some other variable or combination of variables that sets the trade's specifications and settlement provisions once the determining variables have been calculated.  … Also, other execution formats and processes applicable to the present invention will be apparent to persons skilled in the relevant arts based on the teachings contained herein”; Col 30 lines  30-40, Col 31 lines 15-29, Col 37 lines 55-Col 38 lines 1-7 (“the parties use standard order formats and procedures characteristic of exchange trading,”);
creating a closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 3. Col 6 lines 61-Col 7, Col 19 lines 10-21, Col 22 lines 3-28, Col 30 lines 30-40, Col 31 lines 15-29) wherein the closed-end investment vehicle data structure is generated ... to create a data structure record ((Gastineau682) in at least Col 13 lines 20-42 wherein the prior art teaches creating orders, Col 14 lines 35-45 wherein the prior art teaches generation of orders and generation of instructions for custodian and transfer functions, Col 26 lines 27-35 wherein the prior art teaches order formats, structures and processes, Col 37 lines 60-67, Col 30 lines 25-38)
determining a plurality of investment shares and a net asset value for the closed end investment vehicle data structure ((Gastineau682) in at least FIG. 1, FIG. 3-4; Col 5 lines 65-Col 6 lines 1-19, Col 10 lines 62-Col 11 lines 1-35);
determining a share price for the plurality of the investment shares based on the net asset value of the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 8; Col 6 lines 61-67, Col 7 lines 1-20, Col 14 lines 63-67, Col 15 lines 1-13, Col 15 lines 48-67, Col 24 lines 19-28, Col 28 lines 61-Col 29 lines 1-52);
generating, via an initial public offering, the plurality of investment shares data structure records of the closed-end investment vehicle data structure, wherein the plurality investment shares data structure records are configured for issuance ((Gastineau682) in at least FIG. 4; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38);
obtaining a first purchase request for the investment shares of the closed-end investment vehicle data structure from a market participant ((Gastineau682) in at FIG. 10-11; Col 26 lines 15-58, Col 27 lines 48-67);
providing a first transaction of a first number of the investment shares data structure records of the closed-end investment vehicle data structure to the market participant wherein the first number of the investment shares data structure records are configured for delivery ((Gastineau682) in at least Col 23 lines 65-Col 24 lines 1-17);
obtaining a second purchase request for the investment shares of the closed-end investment vehicle data structure subsequent to the first purchase request ((Gastineau682) in at FIG. 10-11; Col 26 lines 15-58, Col 27 lines 48-67);
 generating, … a second number of the investment shares data structure records of the closed-end investment vehicle data structure wherein first number of the investment shares data structure records are configured for delivery ((Gastineau682) 
determining share price of the second number of the investment shares of the closed-end investment vehicle data structure based on market price ((Gastineau682) in at least FIG. 8; Col 6 lines 61-67, Col 7 lines 1-20, Col 14 lines 63-67, Col 15 lines 1-13, Col 15 lines 48-67, Col 24 lines 19-28, Col 28 lines 61-Col 29 lines 1-52);
generating a transaction of the second number of the investment shares data structure records of the closed-end investment vehicle data structure based on the determined share price wherein the second number of the investment share data structure records are configured to facilitate a transaction ((Gastineau682) in at least Col 23 lines 65-Col 24 lines 1-17);
obtaining a redemption request from the market participant to redeem a third number of the investment shares of the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 2B; FIG. 3; FIG. 5; Col 6 lines 61-67, Col 7 lines 1-44, lines  60-col 8 lines 1-18, Col 9 lines 16-col 10 lines 1-22, Col 10 lines 63-Col 11 lines 1-20); and
generating, a redemption transaction for the market participant to redeem the third number of the investment shares of the closed-end investment vehicle data structure wherein the third number of the investment share data structure records are configured to facilitate a transaction((Gastineau682) in at least FIG. 2B; FIG. 3; FIG. 5; Col 6 lines 61-67, Col 7 lines 1-44, lines 60-col 8 lines 1-18, Col 9 lines 16-col 10 lines 1-22, Col 10 lines 63-Col 11 lines 1-20 Col 12 lines 15-40, Col 16 lines 58-Col 
Gastineau 682 teaches structuring data in order organize data for a plurality of purposes with respect analyzing data for trading transaction (for example to related share classes; structuring data in order to compare estimates; to outline types of transactions; to correlate investment securities to specific symbols of the security; …see in at least Col 11 lines 65-Col 12, Col 18, Col 22 lines 28-Col 23 lines 1-30, Col 25, Col 30, Col 38-41, Col 44-45, Col 47-48) 
Gastineau682 does not explicitly teach:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a data structure record
issue, through a continuous public offering
Bendel teaches:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a singular data structure record  ((Bendel) in at least Col 8 lines 15-27, Col10 lines 20-46,  (“may be implemented with any programming or scripting language…SQL stored procedures … with various algorithms being implemented with any combination of data structures, objects, processes, routines or other programming elements”), 
generate, through a continuous public offering, a second number of the investment shares data structure records of the closed-end investment vehicle data structure 
With respect to the limitation “data structure ...generated via SQL command to create a singular data structure.  Although the prior art does not limit the data structure created, the prior art does teach single orders generated (see Col 13 lines 58-61 “the customer selecting the class of shares and inputting the quantity to be traded, the customer selecting the order type and adding any special instructions. The customer then submits the \order to the central controller”). Therefore, since a single order can be created and submitted the prior art provides teaches, suggest and makes obvious that a command to create a single order is known and would have led one of ordinary skill in the art to arrive at the claimed invention. 
The prior art teaches that SQL command language can be implemented with any combination of data structures and teaches in Col 8 that purpose of the publication is “the generation and transfer of paper stock certificates as part of the computer based method of the present disclosure.” And teaches paper stock certificates can include as recited in col 14 “An investor may also purchase or sell exchange-traded shares on the secondary market through a broker. The exchange-traded shares may be issued by an open-end mutual fund, a closed-end mutual fund, or a unit investment trust” Both Gastineau682 and Bendel teach creating and redeeming closed-end trading investment vehicles.  Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify 
With respect to the SQL command data structure record limitation, both Gastineau682 and Bendel teach data formatted for processing data in a market exchange.  Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau682 data formatting and storage algorithms to include SQL storage procedures and algorithms as taught by Bendel since Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.
Claim 6-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,452,682 B1 by Gastineau et al. (Gastineau 682), and further in view of US Patent No. 8,589,269 B1 by Bendel (Bendel)
In reference to Claim 6:
Gastineau 682 teaches:

instantiating a closed-end investment vehicle configuration structure [format] ((Gastineau) in at least FIG. 1; FIG. 3-4; Col 5 lines 39-64, Col 7 lines 13-44, lines 47-67, Col 9 lines 45-49 (“wherein the order entry format is modified to minimize systems changes needed to accommodate price-contingent or volume contingent trades.”); Col 17 lines 64-Col 18, Col 19 lines 10-21, Col 22 lines 1-28, Col 26 lines 15-26, Col 26 lines 27-34 (“wide range of financial instruments, trading techniques, and trading processes may be accommodated with changes in exchange order formats, structures, and processes with the common element being a settlement price, a trade volume, or any combination of a settlement price and a trade volume to be determined in the future.), Col 26 lines 42-63 (“execution formats and processes may be characterized by settlement terms that are determined by future trading prices, future trading volumes, future NAY calculations, or some other variable or combination of variables that sets the trade's specifications and settlement provisions once the determining variables have been calculated.  … Also, other execution formats and processes applicable to the present invention will be apparent to persons skilled in the relevant arts based on the teachings contained herein”; Col 30 lines  30-40, Col 31 lines 15-29, Col 37 lines 55-Col 38 lines 1-7 (“the parties use standard order formats and procedures characteristic of exchange trading,”);
creating a closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 3. Col 6 lines 61-Col 7, Col 19 lines 10-21, Col 22 lines 3-28, Col 30 lines 30-singular data structure record ((Gastineau682) in at least Col 13 lines 20-42 wherein the prior art teaches creating orders, Col 14 lines 35-45 wherein the prior art teaches generation of orders and generation of instructions for custodian and transfer functions, Col 26 lines 27-35 wherein the prior art teaches order formats, structures and processes, Col 37 lines 60-67, Col 30 lines 25-38);
determining a plurality of investment shares for the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 1, FIG. 3-4; Col 5 lines 65-Col 6 lines 1-19, Col 10 lines 62-Col 11 lines 1-35); 
determining a share price for the plurality of the investment shares ((Gastineau682) in at least FIG. 8; Col 6 lines 61-67, Col 7 lines 1-20, Col 14 lines 63-67, Col 15 lines 1-13, Col 15 lines 48-67, Col 24 lines 19-28, Col 28 lines 61-Col 29 lines 1-52);
generate the plurality of investment shares data structure records of the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 4; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38); 
obtaining a first purchase request for the investment shares of the closed-end investment vehicle data structure from a market participant ((Gastineau682) in at FIG. 10-11; Col 26 lines 15-58, Col 27 lines 48-67);
providing a first transaction of a first number of the investment shares data structure records of the closed-end investment vehicle data structure wherein first number of the investment shares data structure records are configured for delivery to the 
obtaining a second purchase request for the investment shares of the closed-end investment vehicle data structure subsequent to the first purchase request ((Gastineau682) in at least FIG. 10-11; Col 26 lines 1-58, Col 27 lines 48-Col 28 lines 1-23;
generating, … a second number of the investment shares data structure records of the closed-end investment vehicle data structure wherein the second number of the investment shares data structure records are configured for issuance ((Gastineau) in at least FIG. 3; FIG. 9; FIG. 14; Col 14 lines 14-45, Col 21 lines 52-58, Col 22 lines 1-18, Col 37 lines 20-43, Col 22 lines 1-15);
determining share price of the second number of the investment shares of the closed-end investment vehicle data structure based on market price ((Gastineau) in at least FIG. 4; wherein the prior art illustrates Share calculation; FIG. 6-7; Col 18 lines 25-65); and 
generating a transaction of the second number of the investment shares data structure records of the closed-end investment vehicle data structure based on the determined share price wherein the second number of the investment share data structure records are configured to facilitate a transaction ((Gastineau682) in at least FIG. 10-11; Col 26 lines 1-58, Col 27-Col 28).
Gastineau 682 teaches structuring data in order organize data for a plurality of purposes with respect analyzing data for trading transaction (for example to related share classes; structuring data in order to compare estimates; to outline types of 
Gastineau682 does not explicitly teach:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a data structure record
generating, through a continuous public offering
Bendel teaches:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a singular data structure record  ((Bendel) in at least Col 8 lines 15-27, Col10 lines 20-46,  (“may be implemented with any programming or scripting language…SQL stored procedures … with various algorithms being implemented with any combination of data structures, objects, processes, routines or other programming elements”), 
generating, through a continuous public offering, a second number of the investment shares data structure records of the closed-end investment vehicle data structure ((Bendel) in at least abstract; Col 3 lines 39-67,  Col 4 lines 1-8, Col 5 lines 20-67, Col 6 lines 66-Col 7 lines 1-10, Col 15 lines 2-36, Col 17 lines 60-Col 18 lines 1-13)
With respect to the limitation “data structure ...generated via SQL command to create a singular data structure.  Although the prior art does not limit the data structure created, the prior art does teach single orders generated (see Col 13 lines 58-61 “the customer selecting the class of shares and inputting the quantity to be traded, the customer selecting the order type and adding any special instructions. The customer then submits 
The prior art teaches that SQL command language can be implemented with any combination of data structures and teaches in Col 8 that purpose of the publication is “the generation and transfer of paper stock certificates as part of the computer based method of the present disclosure.” And teaches paper stock certificates can include as recited in col 14 “An investor may also purchase or sell exchange-traded shares on the secondary market through a broker. The exchange-traded shares may be issued by an open-end mutual fund, a closed-end mutual fund, or a unit investment trust” Both Gastineau682 and Bendel teach creating and redeeming closed-end trading investment vehicles.  Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau682 to include continuous public offerings as taught by Bendel since Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  
With respect to the SQL command data structure record limitation, both Gastineau682 and Bendel teach data formatted for processing data in a market exchange.  Bendel teaches the motivation that there are a multiple of circuit and memory components, 
In reference to claim 7:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 7.
(Previously Presented) The method of claim 6 (see rejection of claim 6 above), wherein the creating a closed-end investment vehicle data structure is
in compliance with regulatory requirement ((Gastineau682) in at least FIG. 2A;  Col 5 lines 5-32,  Col 6 lines 20-41, Col 8 lines 60-Col 9 lines 1-16, Col 12 lines 27-62, Col 13 lines 43-67)
In reference to claim 8:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 8.
(Previously Presented)  The method of claim 6 (see rejection of claim 6 above), wherein the closed-end investment vehicle data structure comprises
an exchange-traded fund (ETF).((Gastineau682) in at least FIG. 4; Table 2; Col 14 lines 63-Col 15 lines 1-27, Col 19 lines 10-20)
In reference to claim 9:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 9.
(Original) The method of claim 6 (see rejection of claim 6 above), 
wherein the determining a share price for the plurality of the investment shares comprises calculating net asset value (NAV) of the nontransparent investment vehicle structure ((Gastineau682) in at least FIG. 1; FIG. 2B, FIG. 4, FIG. 8; Col 9 lines 17-52, Col 11 lines 22-Col 12).
In reference to claim 10:
The combination of Gastineau682 and Bendel discloses the limitations of dependent claim 9.   Gastineau682 further discloses the limitations of dependent claim 10.
(Previously Presented) The method of claim 9 (see rejection of claim 9 above), 
wherein the share price is different from the NAV of the closed-end investment vehicle data structure. ((Gastineau682) in at least FIG. 1; FIG. 2B, FIG. 4, FIG. 8; Col 9 lines 17-52, Col 11 lines 22-Col 12, Col 22 lines 1-28, Col 31 lines 30-60).
In reference to claim 11:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 11.
(Previously Presented) The method of claim 6 (see rejection of claim 6), further comprising:
permitting the market participant to redeem the first number of the investment shares of the non-transparent investment vehicle data structure for a plurality of securities on the secondary market. ((Gastineau682) in at least Abstract; Col 2 lines 45-67, Col 5 lines 1-10, Col 10 lines 63-Col 14 lines 1-20, Col 32 lines 65-Col 33, Col 35 lines 16-49, Col 37 lines 35-49; Claim 27)
In reference to claim 12:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 12.
(Previously Presented) The method of claim 6 (see rejection of claim 6 above), further comprising:
permitting the market participant to purchase a second number of the investment shares of the nontransparent investment vehicle data structure on the secondary market with a plurality of securities on the secondary market. ((Gastineau682) in at least Abstract; Col 32 lines 65-Col 33, Col 35 lines 16-49, Col 37 lines 35-49)
In reference to claim 13:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 13.
(Original) The method of claim 6 (see rejection of claim 6 above), 
wherein the secondary market comprises a public stock exchange ((Gastineau682) in at least Col 16 lines 60-67)
In reference to claim 14:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 14.
(Original) The method of claim 6 (see rejection of claim 6 above), 
wherein the first number of the investment shares of the closed-end investment vehicle data structure are configured to subsequently trade on a secondary market. ((Gastineau682) in at least Abstract; FIG. 2B; FIG. 10-11; Col 2 lines 45-67, Col 5 lines 1-10, Col 10 lines 63-Col 14 lines 1-20, Col 26 lines 15-Col 27, Col 32 lines 65-Col 33, Col 35 lines 16-49, Col 37 lines 35-49; Claim 27)
In reference to claim 18:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 18
(Previously Presented) The method of claim 6 (see rejection of claim 6 above)
wherein the share price of the investment shares of the closed-end investment vehicle data structure is different from a price determined upon the net asset value of the closed-end investment vehicle data structure.((Gastineau682) in at FIG. 4; Col 11 lines 35-64, Col 23 lines 10-30; wherein the prior art teaches trading dependent upon types of price and volume contingency;  Col 24 lines 1-58 )
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,452,682 B1 by Gastineau et al. (Gastineau 682), in view of US Patent No. 8,589,269 B1 by Bendel (Bendel) as applied to Claim 6 above, and further in view of US Pub No. 2012/0173453 A1 by Sfakianos et al. (Sfakianos)
In reference to claim 15:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 15.
(Original) The method of claim 6 (see rejection of claim 6 above), 
Gastineau682 or Bendel do not explicitly teach:
wherein the continuous public offering comprises a limited public offering, is permitted to take place on a periodic basis.
Sfakianos teaches:
wherein the continuous public offering comprises a limited public offering, is permitted to take place on a periodic basis ((Sfakianos) in at least para 0051)
Both Gastineau682 and Sfakianos are directed toward trading closed end investments.  Sfakianos teaches the motivation trading techniques in order to make available products for institutional or high net worth investors.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made .   
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,452,682 B1 by Gastineau et al. (Gastineau 682), in view of US Patent No. 8,589,269 B1 by Bendel (Bendel) as applied to Claim 6 above, and further in view of US Pub No. 2010/0023436 A1 by Weild, IV (Weild)
In reference to claim 16:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 16
(Original) The method of claim 6 (see rejection of claim 6 above), further comprising:
Gastineau682 or Bendel do not explicitly teach:
issuing new shares to authorized market participants on a periodic basis through a limited public offering.
Weild teaches:
issuing new shares to authorized market participants on a periodic basis through a limited public offering ((Weild) in at least para 0021, para 0023, para 0070-0087)
Both Gastineau682 and Weild teach trading ETF’s.  Wield teaches the motivation of issuing shares for periods based on cash and other returns.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the techniques for trading of Gastineau682 to include the trading techniques as taught by Weild since Wield teaches the motivation of issuing shares for periods based on cash and other returns.   
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,452,682 B1 by Gastineau et al. (Gastineau 682), in view of US Patent No. 8,589,269 B1 by Bendel (Bendel) as applied to Claim 6 above, and further in view of US Pub No. 2005/0119962 A1 by Bowen et al. (Bowen)
In reference to claim 17:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 17
(Previously presented) The method of claim 6 (see rejection of claim 6 above), further comprising:
receiving a redemption request to redeem investment shares of the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 2B; FIG. 3; FIG. 5; Col 6 lines 61-67, Col 7 lines 1-44, lines  60-col 8 lines 1-18, Col 9 lines 16-col 10 lines 1-22, Col 10 lines 63-Col 11 lines 1-20); and
Gastineau682 or Bendel do not explicitly teach:
conducting redemption the investment shares of the closed-end investment vehicle data structure on a periodic basis.
Bowen teaches:
conducting redemption the investment shares of the closed-end investment vehicle data structure on a periodic basis. ((Bowen) in at least para 0020, para 0038)
Both Gastineau682 and Bowen teach trading ETF’s.  Bowne teaches the motivation of redemption of shares can be limited on a periodic basis as determined by contractual agreements.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the techniques for trading of Gastineau682 to include the trading techniques as taught by Bowen since Bowne teaches the motivation of redemption of shares can be limited on a periodic basis as determined by contractual agreements.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,452,682 B1 by Gastineau et al. (Gastineau 682), in view of US Patent No. 8,589,269 B1 by Bendel (Bendel) and further in view of US Pub No. 2002/0046154 A1 by Pritchard (Pritchard)
In reference to Claim 19:
Gastineau 682 teaches:
(Currently Amended) A processor-implemented non-transparent, master-feeder investment vehicle management, multichannel data structure apparatus ((Gastineau 
a processor ((Gastineau 682) in at least FIG. 1; FIG. 17; Col 51 lines 63-Col 52 lines 1-25); and
a memory disposed in communication with the processor and storing processor-issuable instructions((Gastineau682) in at least Col 52 lines 7-25, Col 52 lines 62-67) to:
instantiate a closed-end investment vehicle configuration structure [format] ((Gastineau) in at least FIG. 1; FIG. 3-4; Col 5 lines 39-64, Col 7 lines 13-44, lines 47-67, Col 9 lines 45-49 (“wherein the order entry format is modified to minimize systems changes needed to accommodate price-contingent or volume contingent trades.”); Col 17 lines 64-Col 18, Col 19 lines 10-21, Col 22 lines 1-28, Col 26 lines 15-26, Col 26 lines 27-34 (“wide range of financial instruments, trading techniques, and trading processes may be accommodated with changes in exchange order formats, structures, and processes with the common element being a settlement price, a trade volume, or any combination of a settlement price and a trade volume to be determined in the future.), Col 26 lines 42-63 (“execution formats and processes may be characterized by settlement terms that are determined by future trading prices, future trading volumes, future NAY calculations, or some other variable or combination of variables that sets the trade's specifications and settlement provisions once the determining variables have been calculated.  … Also, other execution formats and processes applicable to the present invention will be apparent to persons skilled in the relevant arts based on the teachings contained herein”; Col 30 lines  30-40, Col 31 lines 15-29, Col 37 lines 55-Col 38 lines 1-7 (“the parties use standard order formats and procedures characteristic of exchange trading,”);
create a closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 3. Col 6 lines 61-Col 7, Col 19 lines 10-21, Col 22 lines 3-28, Col 30 lines 30-40, Col 31 lines 15-29) wherein the closed-end investment vehicle data structure generated ... to create a singular data structure record ((Gastineau682) in at least Col 13 lines 20-42 wherein the prior art teaches creating orders, Col 14 lines 35-45 wherein the prior art teaches generation of orders and generation of instructions for custodian and transfer functions, Col 26 lines 27-35 wherein the prior art teaches order formats, structures and processes, Col 37 lines 60-67, Col 30 lines 25-38);;
determine a plurality of investment share data structures for the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 1, FIG. 3-4; Col 5 lines 65-Col 6 lines 1-19, Col 10 lines 62-Col 11 lines 1-35);
generate a transaction of investment shares data structures records of the closed-end investment vehicle data structure based on the determined share price ((Gastineau682) in at least FIG. 10; Col 26 lines 15-67, Col 27 lines 1-47).
Gastineau682 does not explicitly teach:
wherein the closed-end investment vehicle data structure generated via SQL command to create a singular
wherein a master fund establishes a data feed for feeder funds to track  
and establishing a data feed to track
Bendel teaches:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a singular data structure record  ((Bendel) in at least Col 8 lines 15-27, Col10 lines 20-46,  (“may be implemented with any programming or scripting language…SQL stored procedures … with various algorithms being implemented with any combination of data structures, objects, processes, routines or other programming elements”), 
With respect to the limitation “data structure ...generated via SQL command to create a singular data structure.  Although the prior art does not limit the data structure created, the prior art does teach single orders generated (see Col 13 lines 58-61 “the customer selecting the class of shares and inputting the quantity to be traded, the customer selecting the order type and adding any special instructions. The customer then submits the \order to the central controller”). Therefore, since a single order can be created and submitted the prior art provides teaches, suggest and makes obvious that a command to create a single order is known and would have led one of ordinary skill in the art to arrive at the claimed invention. 
The prior art teaches that SQL command language can be implemented with any combination of data structures and teaches in Col 8 that purpose of the publication is “the generation and transfer of paper stock certificates as part of the computer based method of the present disclosure.” And teaches paper stock certificates can include as 
With respect to the SQL command data structure record limitation, both Gastineau682 and Bendel teach data formatted for processing data in a market exchange.  Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau682 data formatting and storage algorithms to include SQL storage procedures and algorithms as taught by Bendel since Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being 
Pritchard teaches:
wherein a master fund establishes a data feed for feeder funds to track ((Pritchard) in at least para 0017-0019, para 0024-0025, para 0031-0032, para 0042, para 0047, para 0057, para 0061)  
and establishing a data feed to track ((Pritchard) in at least para 0049-0051, para 0055)
Both Gastineau682 and Pritchard teach trading ETF’s and records generated.  Pritchard teaches the motivation of establishing records in order to develop, administer and track investment trust.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the records process for trading of Gastineau682 to include the tracking data as taught by Pritchard since Pritchard teaches the motivation of establishing records in order to develop, administer and track investment trust.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697